Exhibit 99.3 Pro Forma Financial Information Index to Pro Forma Statements Page Report of Independent Registered Accountants 1 Pro Forma Consolidated Balance Sheets as of September 30, 2012 2 Consolidated Pro Forma Statement of Operations as of September 30, 2012 3 Notes to Pro Forma Financial Information 4 Review Report of Independent Registered Accountants To the Board of Directors and Shareholders   GlyEco, Inc. Phoenix, AZ We have reviewed the pro forma adjustments reflecting the acquisition by GlyEco, Inc. of Antifreeze Recycling, Inc. as described in the notes to the pro forma consolidated financial statements, and the application of those adjustments to the historical amounts in the accompanying pro forma condensed consolidated balance sheet of GlyEco, Inc. as of September 30, 2012, giving effect to the acquisition at October 12, 2012, and the pro forma condensed statement of operations for the nine months ended September 30, 2012. The historical condensed consolidated financial statements are derived from the historical unaudited financial statements of GlyEco, Inc. (and consolidated subsidiary) as filed with the US Securities and Exchange Commission, which was reviewed by us; and of Antifreeze Recycling, Inc. which was reviewed by us. Such pro forma adjustments are based on management's assumptions as described in the notes to the pro forma consolidated financial statements. The Company’s management is responsible for the pro forma consolidated financial statements. Our review was conducted in accordance with attestation standards established by the Public Company Accounting Oversight Board. A review is substantially less in scope than an examination, the objective of which is the expression of an opinion on management's assumptions, the pro forma adjustments and the application of those adjustments to historical financial information. Accordingly, we do not express such an opinion. The objective of these pro forma consolidated financial statements is to show what the significant effects on the historical financial information might have been had the reverse merger transaction occurred at an earlier date. However, the pro forma condensed consolidated financial statements are not necessarily indicative of the results of operations or related effects on financial position that would have been attained had the reverse merger actually occurred earlier. Based on our review, nothing came to our attention that caused us to believe that management's assumptions do not provide a reasonable basis for presenting the significant effects directly attributable to the reverse merger as described in the notes to the pro forma consolidated financial statements. Jorgensen & Co. (a PCAOB Registered Firm) /s/Jorgensen & Co. January 14, 2013 Lehi, UT 84043 1 GlyEco, Inc. & Subsidiaries Pro Forma Consolidated Balance Sheets September 30, 2012 Antifreeze GlyEco, Recycling, Pro Forma Pro Forma Inc. Inc. Adjustments Consolidated (A) (B) (Unaudited) (Unaudited) (Unaudited) (Unaudited) ASSETS Current assets Cash $ $ $ ) (a) $ Accounts receivable (b) Inventory ) (c) Prepaid expenses - - Total current assets ) Property, plant and equipment Plant and equipment (d) Accumulated depreciation ) ) (d) ) Property plant and equipment net Other assets Due from officer - ) (e) - Goodwill - (f) Other intangible assets - (g) Total other assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ $ (h) $ Interest payable - - Due to related parties ) (i) Other current liabilities ) (i) ) Total current liabilities ) Long-term liabilities Convertible note payable - - Other long-term liabilities ) (j) - Total long-term liabilities ) Total liabilities ) Shareholders' equity (deficit) Common stock: 300,000,000, $0.0001 par value shares authorized; 26,631,991 shares issued and outstanding ) (k) Preferred stock: 10,000,000, $0.0001 par values shares authorized, none issued - Additional paid-in capital - (k) Options and warrants outstanding - - Accumulated earnings (deficit) ) ) (l) ) Total shareholders' equity (deficit) Total liabilities and shareholders' equity (deficit) $ The financial information presented herein has been prepared by management with review by independent certified public accountants See accompanying notes to pro forma financial information 2 GlyEco, Inc. & Subsidiaries Pro Forma Consolidated Statement of Operations September 30, 2012 Antifreeze GlyEco, Recycling, Pro Forma Pro Forma Inc. Inc. Adjustments Consolidated (A) (B) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net Sales $ $ $
